DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16, drawn to a container for heat treatment of foodstuff.
Group II, claim 17, drawn to a method of cooking/simmering rice.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
 a container for heat treatment of foodstuff in a liquid in a pot, comprising: a non-deformable cup (10) with a base and cup wall (24), wherein the cup wall (24) comprises: 
through-going holes (70) for free flow of liquid into and out of the inner volume of the cup (10); 
at least one first set of marks identified as Al, A2, A3, and A4 and at least one second set of marks identified as B1, B2, B3, and B4; 
where the at least one first set of marks is disposed on a lower part of the cup wall (24) to indicate levels for predetermined volumes of a foodstuff in the cup (10), the at least one second set of marks is disposed above the at least one first set of marks, 
wherein each of the at least one second set of marks B1, B2, B3, and B4 indicates an in-cup level of added liquid required for the heat treatment of the volume of the foodstuff indicated by each of the at least one first set of marks Al, A2, A3, and A4, respectively, 
wherein ratios of the volumes of the foodstuff represented by the at least one first set of marks to volumes of the liquid represented by the at least one second set of marks, defined respectively as Al/B 1, A2/B2, A3/B3, and A4/B4, are predetermined based on the type of foodstuff that is to be heat-treated; 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ma (CN 2203107 Y) and He (CN 204071777 U).  
Ma teaches (Paragraph 0005, 0009; Fig. 1 #1, Fig. 3) a rice pot for heating rice in water comprising an inner layer pot body 1 (container) and traditional pot, wherein Figure 1 shows that the inner layer pot body 1 has a base and cup wall. Ma further teaches (Paragraph 0005), the pot material can be made of aluminum, aluminum alloy, stainless steel and other materials (where the aforementioned materials, i.e. metals, are non-deformable). Also, Figure 1 of Ma depicts holes 4 that would allow for free flow of liquid into and out of the inner volume of the cup.
Ma is silent on at least one first set of marks identified as Al, A2, A3, and A4 and at least one second set of marks identified as B1, B2, B3, and B4; where the at least one first set of marks is disposed on a lower part of the cup wall (24) to indicate levels for predetermined volumes of a foodstuff in the cup (10), the at least one second set of marks is disposed above the at least one first set of marks, wherein each of the at least one second set of marks B1, B2, B3, and B4 indicates an in-cup level of added liquid required for the heat treatment of the volume of the foodstuff indicated by each of the at least one first set of marks Al, A2, A3, and A4, respectively, wherein ratios of the volumes of the foodstuff represented by the at least one first set of marks to volumes of the liquid represented by the at least one second set of marks, defined respectively as Al/B 1, A2/B2, A3/B3, and A4/B4, are predetermined based on the type of foodstuff that is to be heat-treated.
He teaches (Claim 1, Fig. 1) a container with the function of measuring the ratio of water to rice is characterized in that there are two sets of identification lines on the surface of the container. He further teaches (Paragraph 0012) an exemplary embodiment wherein rice is added to a Line 2 position and then water is added to a corresponding Line 2 position of the water marking lines in order to cook the rice. As depicted in Figure 1, one set of lines is positioned lower than the other, and it since rice is added first it is understood that the lower set of marks is for rice and the higher set of marks is for water. He further teaches (Claim 2) no matter the rice height and the water height are at any corresponding position of the two groups of marking lines in the tank, the hardness of the prepared rice is the same (i.e. the marking lines are based on rice, the specific type of food stuff that is cooked).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ma to incorporate the line markers of He on the inner pot of Ma since both are directed to containers for cooking rice, since line markers for determining specific ratios of rice and water are known in the art as shown by He, since the markers allow a person to fill the correct amount of rice and water without having to use other measuring devices, and since the markers allow for rice with consistent hardness so that consumers do not have to guess how to achieve consistent results. 
A telephone call was made to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792